EXHIBIT 10.11
 
WEB.COM GROUP, INC.
 
AMENDED AND RESTATED
 
EXECUTIVE SEVERANCE BENEFIT PLAN
 
Section 1. Introduction.
 
The Web.com Group, Inc. Executive Severance Benefit Plan (the “Plan”) was
established effective April 6, 2005, and amended and restated on October 23,
2007, December 11, 2008, October 28, 2009 and March 7, 2011.  The purpose of the
Plan is to provide for the payment of severance benefits to certain executive
employees of Web.com Group, Inc. (the “Company”) upon the termination of their
employment under specified circumstances.  This Plan shall supersede any
executive severance benefit plan, policy or practice previously maintained by
the Company for any Eligible Employee (as defined in Section 2(a) (1)
below).  This Plan document is also the Summary Plan Description for the Plan.
 
Section 2. Eligibility For Benefits.
 
(a) General Rules.  Subject to the requirements set forth herein, the Company
will grant severance benefits under the Plan to Eligible Employees.
 
(1) Definition of “Eligible Employee.” For purposes of this Plan, Eligible
Employees shall be those employees of the Company who are approved for
participation in the Plan by the Company’s Board of Directors (the “Board”) as
listed in Appendix A hereto.  The determination of whether an employee is an
Eligible Employee shall be made by the Board, in its sole discretion, and such
determination shall be binding and conclusive on all persons.  If an employee
who is deemed an Eligible Employee by the Board has an individually negotiated
employment agreement with the Company relating to severance benefits that is in
effect on his or her termination date, the provisions of that agreement relating
to severance benefits shall be superseded by the terms of this Plan; provided,
however, that all other remaining provisions of that agreement shall remain in
effect.
 
(2) Release of Claims.  To be eligible to receive benefits under the Plan, an
Eligible Employee must execute a general waiver and release in substantially the
form attached hereto as Exhibit A, Exhibit B or Exhibit C, as appropriate,
within the time provided therein, and such release must become effective in
accordance with its terms, but in all cases the release must become effective
within 60 days following the date of the Eligible Employee’s “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition there under, a “Separation from
Service”)).  The Company, in its sole discretion, may modify the form of the
required release to comply with applicable law and shall determine the form of
the required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.  Such release shall include
non-competition and non-solicitation provisions as deemed appropriate by the
Company in its sole discretion.
 
 
1.

--------------------------------------------------------------------------------

 
(3) Return of Property.  To be eligible to receive benefits under the Plan, an
Eligible Employee must return all Company property which he or she has had in
his or her possession at any time, including but not limited to any materials
which contain or embody any proprietary or confidential information of the
Company and any computers, mobile telephones or other physical property.
 
(b) Exceptions to Benefit Entitlement.  An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan if
the employee is terminated for Cause (as defined herein), if the employee
resigns without Good Reason (as defined herein), or if the employee’s employment
is terminated as a result of the employee’s death or disability, in each case as
determined by the Company in its sole discretion.
 
Section 3. Amount Of Benefit.
 
(a) Termination without Cause or Resignation for Good Reason.  If at any time
the Company terminates an Eligible Employee’s employment without Cause (as
defined herein), or the Eligible Employee resigns for Good Reason (as defined
herein), and such termination constitutes a Separation from Service, the Company
shall provide the Eligible Employee with the following severance benefits:
 
(1) The Company shall make a lump sum severance payment to the Eligible Employee
in an amount equal to six (6) months of the Eligible Employee’s then-current
base salary (as defined herein),  and (ii) 50% of the greater of (A) the
Eligible Employee’s Target Bonus (as defined herein) for the year in which the
termination occurs and (B) the prior year’s Target Bonus actually earned by the
Eligible Employee, subject to withholdings and deductions, provided, however, no
payment shall be made prior to the effective date of the Eligible Employee’s
release of claims.
 
(2) Acceleration of the vesting of the unvested shares of common stock held by
the Eligible Employee that were issued pursuant to his or her compensatory
equity awards and the unvested shares of common stock subject to unexercised
stock options then held by the Eligible Employee such that the shares that would
have vested under such awards had the Eligible Employee remained employed by the
Company for six (6) months following the termination of the Eligible Employee’s
employment shall vest and, in the case of options, become immediately
exercisable (or, if no shares would vest during such time under a specific award
due to a cliff vesting provision, then the number of shares vesting and becoming
exercisable pursuant to this paragraph shall equal the product of (i) the total
number of shares subject to the award and (ii) a fraction, the numerator of
which is six (6) plus the number of whole months that have elapsed between the
Eligible Employee’s vesting commencement date  and the date of termination, and
the denominator of which is the total number of months in the vesting schedule),
with such vesting occurring as of the date of the Eligible Employee’s
termination, such acceleration of vesting, (the “6 Month Acceleration”);
 
(3) Extension of the post-termination exercise period of all non-statutory stock
options then held by the Eligible Employee so that such options, to the extent
vested, are exercisable until the earlier of (i) the original term expiration
date for such award and (ii) the first anniversary of the Eligible Employee’s
termination date; and
 
 
2.

--------------------------------------------------------------------------------

 
(4) Provided that the Eligible Employee is eligible to continue coverage under a
health, dental, or vision plan sponsored by the Company under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) at the time of the Eligible
Employee’s termination and timely elects such continuation of coverage under
COBRA, the Company will pay COBRA premiums on behalf of the Eligible Employee
for a period of up to six (6) months following the Eligible Employee’s
termination of employment (but in no event longer that the date on which the
Eligible Employee ceases to be eligible for COBRA) (the “COBRA Payment
Period”).  Upon the conclusion of such period of insurance premium payments made
by the Company, the Eligible Employee will be responsible for the entire payment
of premiums required under COBRA for the duration of the COBRA
period.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect to instead pay the Eligible Employee
on the first day of each month of the COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”), for the remainder
of the COBRA Payment Period.  The Eligible Employee may, but is not obligated
to, use such Special Severance Payment toward the cost of COBRA premiums.  On
the sixtieth (60th) day following the Eligible Employee’s Separation from
Service, the Company will make the first payment in the case of the Special
Severance Payment in a lump sum equal to the aggregate amount of payments that
the Company would have paid through such date had such payments commenced on the
Separation from Service through such sixtieth (60th) day, with the balance of
the payments paid thereafter on the schedule described above.  No provision of
this Plan will affect the continuation coverage rules under COBRA, except that
the Company’s payment of any applicable insurance premiums will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.  Therefore, the period during which an Eligible Employee
may elect to continue the Company’s health, dental, or vision plan coverage at
his or her own expense under COBRA, the length of time during which COBRA
coverage will be made available to the Eligible Employee, and all other rights
and obligations of the Eligible Employee under COBRA (except the obligation to
pay insurance premiums that the Company pays in accordance with the foregoing)
will be applied in the same manner that such rules would apply in the absence of
this Plan.  For purposes of this Section 3(a) (3), (i) references to COBRA shall
be deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
 
(b) Termination without Cause or Resignation for Good Reason Following a Change
of Control.  If the Company terminates an Eligible Employee’s employment without
Cause, or the Eligible Employee resigns for Good Reason, at any time during the
period commencing on the effective date of a Change of Control (as defined
herein) and ending eighteen (18) months following the effective date of the
Change of Control, and provided such termination constitutes a Separation from
Service, then the Eligible Employee shall be entitled to the benefits set forth
in Section 3(a); provided, however, that in lieu of the 6 Month Acceleration,
the vesting (and, in the case of options, exercisability) of each then-unvested
equity award held by the Eligible Employee shall be accelerated as to that
number of shares equal to the greater of (1) the 6 Month Acceleration and (2)
fifty percent (50%) of the then-unvested shares subject to such award, with such
accelerated vesting (and exercisability) effective as of the date of the
Eligible Employee’s termination of employment.  In the event of a termination of
employment on the effective date of a Change of Control, the vesting in Section
3(c) shall apply first and the vesting in this Section 3(b) shall apply second.
 
 
3.

--------------------------------------------------------------------------------

 
(c) Single Trigger Vesting.
 
(1) Immediately prior to a Change of Control, and subject to the Eligible
Employee’s continued employment with the Company through such time, 25% of the
then-unvested shares subject to each then-outstanding equity award (or such
lesser number as then remain unvested) held by the Eligible Employee shall
become fully vested, and, as applicable, exercisable.
 
(2) In addition, in the event of a Change of Control in which either (i) the
acquiring or surviving entity does not agree to assume or otherwise continue an
Eligible Employee’s outstanding equity awards, or (ii) the acquiring or
surviving entity does assume or otherwise continue the Eligible Employee’s
outstanding equity awards but such awards cease to cover shares of common stock
that are readily tradable on an established securities market, then 100% of the
shares subject to each then-outstanding unvested equity award held by the
Eligible Employee shall become fully vested, and, as applicable, exercisable.
 
(d) Definitions.
 
(1) For purposes of this Plan, “Cause” shall mean (A) conviction of any felony
or any crime involving moral turpitude or dishonesty; (B) perpetration of a
material fraud or act of dishonesty against the Company; (C) in the event of a
termination prior to a Change of Control, persistent, willful and material
breach of the Eligible Employee’s duties that has not been cured within 30 days
after written notice from the Company’s Board of Directors of such breach; or
(D) material breach of any Proprietary Information and Inventions Agreement
between the Eligible Employee and the Company that has not been cured within
thirty (30) days after written notice from the Company’s Board of Directors, or
has cause irreparable damage incapable of cure.
 
(2) For purposes of this Plan, “Good Reason” shall mean the Eligible Employee’s
resignation from all positions he or she then-holds with the Company if (A) (I)
there is a material adverse change in the Eligible Employee’s position causing
such position to be of materially reduced stature or responsibility, (II) there
is a material reduction of the Eligible Employee’s base compensation, or (III)
the Eligible Employee is required to relocate his or her primary work location
to a facility or location that would increase the Eligible Employee’s one way
commute distance by more than twenty (20) miles from the Eligible Employee’s
primary work location as of immediately prior to such change, (B) the Eligible
Employee provides written notice to the Company’s General Counsel within the
60-day period immediately following such material change or reduction, (C) such
material change or reduction is not remedied by the Company within thirty (30)
days following the Company’s receipt of such written notice and (D) the Eligible
Employee’s resignation is effective not later than ninety (90) days after the
expiration of such thirty (30) day cure period.
 
 
4.

--------------------------------------------------------------------------------

 
(3) Change of Control. For purposes of the Plan, a “Change of Control” shall
mean any of the following in connection with which the Eligible Employee
receives cash or readily marketable securities in exchange for all or
substantially all of the Eligible Employee’s shares of capital stock of the
Company: (A) a sale, lease or other disposition in one transaction or a series
of transactions, of all or substantially all of the assets of the Company, (B) a
merger or consolidation in which the Company is not the surviving entity or if
the Company is the surviving entity, as a result of which the shares of the
Company’s capital stock are converted into or exchanged for cash, securities of
another entity, or other property, unless (in any case) the holders of the
Company’s outstanding shares of capital stock immediately before such
transaction own more than fifty percent (50%) of the combined voting power of
the outstanding securities of the surviving entity immediately after the
transaction, (C) the Company’s stockholders approve a plan or proposal to
liquidate or dissolve the Company or (D) a person or group hereafter acquires
beneficial ownership of more than fifty percent (50%) of the outstanding voting
securities of the Company (all within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder).
 
(4) For purposes of calculating Plan benefits, “Base Salary” shall mean the
Eligible Employee's base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee's termination (ignoring any reduction in Base Salary that
is the basis for the Eligible Employee’s resignation for Good Reason, as
applicable).
 
(5) For purposes of calculating Plan benefits, “Target Bonus” shall mean the
Eligible Employee’s target bonus amount as most recently determined for the year
of termination by the Company, generally (but not necessarily) expressed as a
percentage of Base Salary.
 
(e) Other Employee Benefits.  All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) terminate as of the Eligible
Employee’s termination date (except to the extent that a conversion privilege
may be available thereunder).
 
(f) Certain Reductions.  The Company shall reduce an Eligible Employee’s
severance benefits, in whole or in part, by any other severance benefits, pay in
lieu of notice, or other similar benefits payable to the Eligible Employee by
the Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act (the “WARN Act”), or (ii) any Company policy or practice providing for the
Eligible Employee to remain on the payroll for a limited period of time after
being given notice of the termination of the Eligible Employee’s
employment.  The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations that may arise out of an
Eligible Employee’s termination of employment, and the Plan Administrator shall
so construe and implement the terms of the Plan.  In the Company’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being recharacterized as payments pursuant to
the Company’s statutory obligation.
 
 
5.

--------------------------------------------------------------------------------

 
(g) Clawback.  Notwithstanding any provision in this Plan to the contrary, any
portion of the payments and benefits provided under this Plan, as well as any
other payments and benefits which the Eligible Employee receives pursuant to a
Company plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.
 
Section 4. Limitations on Payments.
 
(a) Taxes and Offsets.  All payments under the Plan will be subject to
applicable withholding for federal, state and local taxes.  If an Eligible
Employee is indebted to the Company at his or her termination date, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.  In no event shall payment of any Plan benefit be made
prior to the Eligible Employee’s Separation from Service or prior to the
effective date of the release described in Section 2(a)(2).
 
(b) Best After Tax.  If any payment or benefit (including payments and benefits
pursuant to this Agreement) that an Eligible Employee would receive in
connection with a Change of Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Company shall cause to be determined, before any
amounts of the Payment are paid to the Eligible Employee, which of the following
two alternative forms of payment would maximize the Eligible Employee’s
after-tax proceeds: (i) payment in full of the entire amount of the Payment (a
“Full Payment”), or (ii) payment of only a part of the Payment so that the
Eligible Employee receives the largest payment possible without the imposition
of the Excise Tax (a “Reduced Payment”), whichever amount results in the
Participant’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  For purposes of determining whether to make a Full Payment
or a Reduced Payment, the Company shall cause to be taken into account all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes).  If a Reduced Payment is made, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and the Eligible Employee shall have no rights to any additional
payments and/or benefits constituting the Payment, and (ii) reduction in
payments and/or benefits shall occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to the Eligible Employee.  Within any
such category of payments and benefits (that is, (1), (2), (3) or (4)), a
reduction shall occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are.  In the event that acceleration of compensation from the
Eligible Employee’s equity awards is to be reduced, such acceleration of vesting
shall be canceled in the reverse order of the date of grant.
 
 
6.

--------------------------------------------------------------------------------

 
The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change of Control
shall make all determinations required to be made under this Section 4(b).  If
the firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Company shall
appoint a nationally recognized independent professional firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such firm required to be made hereunder.
 
The firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and the Eligible Employee within fifteen (15) calendar days after the date on
which the Eligible Employee’s right to a Payment is triggered (if requested at
that time by the Company or the Eligible Employee) or such other time as
requested by the Company or the Eligible Employee.  If the firm determines that
no Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and the Eligible
Employee with an opinion reasonably acceptable to the Eligible Employee that no
Excise Tax will be imposed with respect to such Payment.  Any good faith
determinations of the firm made hereunder shall be final, binding and conclusive
upon the Company and the Eligible Employee.
 
(c) Code Section 409A.  If the Company (or, if applicable, the successor entity
thereto) determines that the severance payments and benefits provided under the
Plan (the “Plan Payments”) constitute “deferred compensation” under Code Section
409A (together, with any state law of similar effect, “Section 409A”) and an
Eligible Employee is a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a
“Specified Employee”) on his or her Separation from Service, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Plan Payments shall be
delayed as follows:  on the earlier to occur of (i) the date that is six months
and one day after the date of his or her Separation from Service or (ii) the
date of the Eligible Employee’s death (such earlier date, the “Delayed Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to the Eligible Employee a lump sum amount equal to the sum of the
Plan Payments that the Eligible Employee would otherwise have received through
the Delayed Initial Payment Date (including reimbursement for any premiums paid
by the Eligible Employee for health insurance coverage under COBRA or the
Special Severance Payment, as applicable) if the commencement of the payment of
the Plan Payments had not been delayed pursuant to this Section 4(c) and (B)
commence paying the balance of the Plan Payments in accordance with the
applicable payment schedules set forth in Section 3 above.  It is intended that
(i) each installment of the Plan Payments provided under this Plan is a separate
“payment” for purposes of Section 409A, (ii) all of the Plan Payments satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A provided under of Treasury Regulation 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Plan will be construed to the greatest extent possible
as consistent with those provisions.
 
Section 5. Reemployment.
 
In the event of an Eligible Employee’s reemployment by the Company during the
period of time in respect of which Plan Payments have been paid, the Company, in
its sole discretion, may require such Eligible Employee to repay to the Company
all or a portion of such Plan Payments as a condition of reemployment.
 
 
7.

--------------------------------------------------------------------------------

 
Section 6. Right To Interpret Plan; Amendment and Termination.
 
(a) Exclusive Discretion.  The Plan Administrator (set forth in Section 11(d))
shall have the exclusive discretion and authority to establish rules, forms, and
procedures for the administration of the Plan and to construe and interpret the
Plan and to decide any and all questions of fact, interpretation, definition,
computation or administration arising in connection with the operation of the
Plan, including, but not limited to, the eligibility to participate in the Plan
and amount of benefits paid under the Plan.  The rules, interpretations,
computations and other actions of the Plan Administrator shall be binding and
conclusive on all persons.
 
(b) Amendment or Termination.  The Company reserves the right to amend or
terminate this Plan (including Appendix A) or the benefits provided hereunder at
any time prior to a Change of Control; provided, however, that no such amendment
or termination shall affect the right to any unpaid benefit of any Eligible
Employee whose termination date has occurred prior to amendment or termination
of the Plan.  Any purported amendment or termination of this Plan (and the
exhibits and appendices hereto) upon or following a Change of Control will not
be effective as to any Eligible Employee who has not consented, in writing, to
such amendment or termination.  Any action amending or terminating the Plan
shall be in writing and executed by the Chief Executive Officer or Chief
Financial Officer of the Company.
 
Section 7. No Implied Employment Contract.
 
The Plan shall not be deemed to (i) give any employee or other person any right
to be retained in the employ of the Company or (ii) interfere with the right of
the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.
 
Section 8. Legal Construction.
 
This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of Florida.
 
Section 9. Claims, Inquiries And Appeals.
 
(a) Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).
 
(b) Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
 
 
8.

--------------------------------------------------------------------------------

 
(1) the specific reason or reasons for the denial;
 
(2) references to the specific Plan provisions upon which the denial is based;
 
(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
 
(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 9(d) below.
 
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
 
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
 
(c) Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to the Plan
Administrator.
 
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
(d) Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:
 
 
9.

--------------------------------------------------------------------------------

 
(1) the specific reason or reasons for the denial;
 
(2) references to the specific Plan provisions upon which the denial is based;
 
(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and
 
(4) a statement of the applicant’s right to bring a civil action under section
502(a) of ERISA.
 
(e) Rules and Procedures.  The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.
 
(f) Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 9(c) above, and (iv) has been notified
that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 9, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.
 
Section 10. Basis Of Payments To And From Plan.
 
The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.
 
Section 11. Other Plan Information.
 
(a) Employer and Plan Identification Numbers.  The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 94-3327894.  The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 510.
 
 
10.

--------------------------------------------------------------------------------

 
(b) Ending Date for Plan’s Fiscal Year.  The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.
 
(c) Agent for the Service of Legal Process.  The agent for the service of legal
process with respect to the Plan is the Plan Administrator.
 
(d) Plan Sponsor and Administrator.  The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:
 
Web.com Group, Inc.
12808 Gran Bay Parkway West
Jacksonville, FL  32258
 
The Plan Sponsor’s and Plan Administrator’s telephone number is (904)
680-6600.  The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.
 
Section 12. Statement Of ERISA Rights.
 
Participants in this Plan (which is a welfare benefit plan sponsored by Web.com
Group, Inc.) are entitled to certain rights and protections under ERISA.  If you
are an Eligible Employee, you are considered a participant in the Plan and,
under ERISA, you are entitled to:
 
(a) Receive Information About Your Plan and Benefits
 
(1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
 
(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description.  The Administrator may make a reasonable charge for the copies; and
 
(3) Receive a summary of the Plan’s annual financial report, if applicable.  The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.
 
(b) Prudent Actions by Plan Fiduciaries.  In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan.  The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries.  No one,
including your employer, your union or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.
 
 
11.

--------------------------------------------------------------------------------

 
(c) Enforce Your Rights.  If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.
 
Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
 
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.
 
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
 
(d) Assistance with Your Questions.  If you have any questions about the Plan,
you should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.
 
Section 13. General Provisions.
 
(a) Notices.  Any notice, demand or request required or permitted to be given by
either the Company or an Eligible Employee pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail with postage prepaid, and addressed to the parties,
in the case of the Company, at the address set forth in Section 11(d) and, in
the case of an Eligible Employee, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.
 
(b) Transfer and Assignment.  The rights and obligations of an Eligible Employee
under this Plan may not be transferred or assigned without the prior written
consent of the Company.  This Plan shall be binding upon any person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.
 
 
12.

--------------------------------------------------------------------------------

 
(c) Waiver. Any party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan.  The rights granted the parties herein are cumulative
and shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
 
(d) Severability. Should any provision of this Plan (including any appendices
hereto) be declared or determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.
 
(e) Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
 
Section 14. Circular 230 Disclaimer.
 
THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE’S CIRCULAR 230 (21 CFR PART 10).  ANY ADVICE IN THIS PLAN IS NOT
INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY YOU FOR THE PURPOSE OF
AVOIDING ANY PENALTIES THAT MAY BE IMPOSED ON YOU.  ANY ADVICE IN THIS PLAN WAS
WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF PARTICIPATION IN THE COMPANY’S
SEVERANCE BENEFIT PLAN.  YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.
 
Section 15. Execution.
 
To record the adoption of the Plan as amended and restated and as set forth
herein, effective as of March 7, 2011, the Company has caused its duly
authorized officer to execute the same as of March 7, 2011.
 



 
Web.com Group, Inc.
         
 
By:
      /s/ David L. Brown       David L. Brown       Chief Executive Officer    
     

 
 
 
 
13.

--------------------------------------------------------------------------------

 
For Employees Age 40 or Older
Individual Termination
 
Exhibit A
 
RELEASE AGREEMENT
 
I understand and agree completely to the terms set forth in the Web.com Group,
Inc. Executive Severance Benefit Plan (the “Plan”).
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between Web.com
Group, Inc. (the “Company”) and me with regard to the subject matter hereof.  I
am not relying on any promise or representation by the Company that is not
expressly stated therein.  Certain capitalized terms used in this Release are
defined in the Plan.
 
I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.
While employed by the Company and for two (2) years immediately following the
date on which I cease to be employed by the Company for any reason, I agree not
to (whether directly or indirectly, personally or through others): (a)
encourage, induce, attempt to induce, solicit or attempt to solicit any employee
of the Company or any of the Company’s subsidiaries to leave his or her
employment with the Company or any of the Company’s subsidiaries, (b) encourage,
induce, attempt to induce, solicit or attempt to solicit any customer of the
Company or any of the Company’s subsidiaries to reduce or terminate its customer
relationship with the Company, or (c) be or become an officer, director,
stockholder, owner, co-owner, affiliate, partner, promoter, employee, agent,
representative, designer, consultant, advisor, manager, licensor, sublicensor,
licensee or sublicensee of, for or to, or otherwise be or become associated with
or acquire or hold (of record, beneficially or otherwise) any direct or indirect
interest in, any entity that engages directly or indirectly in competition with
the Company; provided, however, that I may, without violating this paragraph,
provide services to a business division of a competing entity if such business
division does not compete with the Company and my services to the competing
entity are limited to such business division, and provided further, that I may
own, as a passive investor, an equity interest of any competing entity, so long
as my holdings in such entity do not in the aggregate constitute more than 1% of
the voting stock of such entity.  I acknowledge that, due to the nature of the
Company’s business and the products and services provided by the Company, it is
possible to compete with the Company from any location within the world, and I
acknowledge and agree that it is thus impossible to identify or otherwise limit
the geographic scope of this agreement and that it is reasonable for the
restrictions contained herein to apply on a worldwide basis.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Employee Retirement Income
Security Act of 1974 (as amended), the federal Americans with Disabilities Act
of 1990, the federal Family and Medical Leave Act (“FMLA”), the California
Family Rights Act (“CFRA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended) and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law or to
prohibit me for contesting a claim for indemnification made by the Company or
any of the other persons released hereunder.
 
 
1.

--------------------------------------------------------------------------------

 
For Employees Age 40 or Older
Individual Termination
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after I sign this Release.
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, CFRA, or otherwise, and I have not
suffered any on-the-job injury for which I have not already filed a workers’
compensation claim.
 
 
2.

--------------------------------------------------------------------------------

 
For Employees Age 40 or Older
Individual Termination
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the later of the date of the termination of my employment and the date it is
provided to me.
 


 

  Employee               Name:            Date:         

 
 
3.

--------------------------------------------------------------------------------

 
 
For Employees Age 40 or Older
Individual Termination
 
 
Exhibit B
 
RELEASE AGREEMENT
 
I understand and agree completely to the terms set forth in the Web.com Group,
Inc. Executive Severance Benefit Plan (the “Plan”).
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between Web.com
Group, Inc. (the “Company”) and me with regard to the subject matter hereof.  I
am not relying on any promise or representation by the Company that is not
expressly stated therein.  Certain capitalized terms used in this Release are
defined in the Plan.
 
I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.
 
While employed by the Company and for two (2) years immediately following the
date on which I cease to be employed by the Company for any reason, I agree not
to (whether directly or indirectly, personally or through others): (a)
encourage, induce, attempt to induce, solicit or attempt to solicit any employee
of the Company or any of the Company’s subsidiaries to leave his or her
employment with the Company or any of the Company’s subsidiaries, (b) encourage,
induce, attempt to induce, solicit or attempt to solicit any customer of the
Company or any of the Company’s subsidiaries to reduce or terminate its customer
relationship with the Company, or (c) be or become an officer, director,
stockholder, owner, co-owner, affiliate, partner, promoter, employee, agent,
representative, designer, consultant, advisor, manager, licensor, sublicensor,
licensee or sublicensee of, for or to, or otherwise be or become associated with
or acquire or hold (of record, beneficially or otherwise) any direct or indirect
interest in, any entity that engages directly or indirectly in competition with
the Company; provided, however, that I may, without violating this paragraph,
provide services to a business division of a competing entity if such business
division does not compete with the Company and my services to the competing
entity are limited to such business division, and provided further, that I may
own, as a passive investor, an equity interest of any competing entity, so long
as my holdings in such entity do not in the aggregate constitute more than 1% of
the voting stock of such entity.  I acknowledge that, due to the nature of the
Company’s business and the products and services provided by the Company, it is
possible to compete with the Company from any location within the world, and I
acknowledge and agree that it is thus impossible to identify or otherwise limit
the geographic scope of this agreement and that it is reasonable for the
restrictions contained herein to apply on a worldwide basis.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Employee Retirement Income
Security Act of 1974 (as amended), the federal Americans with Disabilities Act
of 1990, the federal Family and Medical Leave Act (“FMLA”), the California
Family Rights Act (“CFRA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended) and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law or to
prohibit me for contesting a claim for indemnification made by the Company or
any of the other persons released hereunder.
 
 
1.

--------------------------------------------------------------------------------

 
 
For Employees Age 40 or Older
Individual Termination
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after I
sign this Release; and (f) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, CFRA, or otherwise, and I have not
suffered any on-the-job injury for which I have not already filed a workers’
compensation claim.
 
 
2.

--------------------------------------------------------------------------------

 
 
For Employees Age 40 or Older
Individual Termination
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the later of the date of the termination of my employment and the date it is
provided to me.
 
 

  Employee               Name:            Date:         

 
                                                  
 
3.

--------------------------------------------------------------------------------

 
 
For Employees Age 40 or Older
Individual Termination
 
 
Exhibit C
 
RELEASE AGREEMENT
 
I understand and agree completely to the terms set forth in the Web.com Group,
Inc. Executive Severance Benefit Plan (the “Plan”).
 
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between Web.com
Group, Inc. (the “Company”) and me with regard to the subject matter hereof.  I
am not relying on any promise or representation by the Company that is not
expressly stated therein.  Certain capitalized terms used in this Release are
defined in the Plan.
 
I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.
 
While employed by the Company and for two (2) years immediately following the
date on which I cease to be employed by the Company for any reason, I agree not
to (whether directly or indirectly, personally or through others): (a)
encourage, induce, attempt to induce, solicit or attempt to solicit any employee
of the Company or any of the Company’s subsidiaries to leave his or her
employment with the Company or any of the Company’s subsidiaries, (b) encourage,
induce, attempt to induce, solicit or attempt to solicit any customer of the
Company or any of the Company’s subsidiaries to reduce or terminate its customer
relationship with the Company, or (c) be or become an officer, director,
stockholder, owner, co-owner, affiliate, partner, promoter, employee, agent,
representative, designer, consultant, advisor, manager, licensor, sublicensor,
licensee or sublicensee of, for or to, or otherwise be or become associated with
or acquire or hold (of record, beneficially or otherwise) any direct or indirect
interest in, any entity that engages directly or indirectly in competition with
the Company; provided, however, that I may, without violating this paragraph,
provide services to a business division of a competing entity if such business
division does not compete with the Company and my services to the competing
entity are limited to such business division, and provided further, that I may
own, as a passive investor, an equity interest of any competing entity, so long
as my holdings in such entity do not in the aggregate constitute more than 1% of
the voting stock of such entity.  I acknowledge that, due to the nature of the
Company’s business and the products and services provided by the Company, it is
possible to compete with the Company from any location within the world, and I
acknowledge and agree that it is thus impossible to identify or otherwise limit
the geographic scope of this agreement and that it is reasonable for the
restrictions contained herein to apply on a worldwide basis.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Employee Retirement Income
Security Act of 1974 (as amended), the federal Americans with Disabilities Act
of 1990, the federal Family and Medical Leave Act (“FMLA”), the California
Family Rights Act (“CFRA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended) and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law or to
prohibit me for contesting a claim for indemnification made by the Company or
any of the other persons released hereunder.
 
 
1.

--------------------------------------------------------------------------------

 
For Employees Age 40 or Older
Individual Termination
 
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, CFRA, or otherwise, and I have not
suffered any on-the-job injury for which I have not already filed a workers’
compensation claim.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the later of the date of the termination of my employment and the date it is
provided to me.
 


 

  Employee               Name:            Date:         

 
            
 
2.

--------------------------------------------------------------------------------

 
 
For Employees Age 40 or Older
Individual Termination
 
Web.com Group, Inc.
Executive Severance Benefit Plan
 
Appendix A
 
The Company’s Board of Directors has deemed the following executive employees to
be eligible for severance benefits under the Web.com Group, Inc. Executive
Severance Benefit Plan (“Eligible Employees”):
 
[Omitted]
 
 
 
1.

--------------------------------------------------------------------------------

 